           Case 1:20-cv-00706-JL Document 22 Filed 12/17/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE

  RICHARD DASCHBACH and ELCINDA
  PERSON, individually and on behalf of all
  others similarly situated,                        Case No. 1:20-cv-00706-JL

                 Plaintiffs,

  v.                                                CLASS ACTION

  ADVANCED MARKETING &                              JURY DEMANDED
  PROCESSING, INC. d/b/a PROTECT MY
  CAR, a Florida corporation,

                 Defendant.



       NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF PLAINTIFFS’
        RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO DISMISS

        Plaintiffs Richard Daschbach and Elcinda Person, by and through their undersigned

counsel, hereby provide notice of the attached opinion issued on December 17, 2020, in Shen v.

Tricolor California Auto Group, LLC, Case No. 2:20-cv-07419-PA-AGR (C.D. Cal. Dec. 17,

2020) (attached hereto as Exhibit A) as supplemental authority in support of their Response in

Opposition to Defendant Motion to Dismiss for Lack of Subject Matter Jurisdiction (dkt. 21).



DATED: December 17, 2020                    Respectfully submitted,
                                            By: /s/ Patrick H. Peluso

                                            V. Richards Ward, Jr., Esquire
                                            NH Bar #14262
                                            Law Office of V. Richards Ward, Jr., PLLC
                                            39 North Main Street, Unit D-3
                                            P.O. Box 1117
                                            Wolfeboro, NH 03894
                                            Rick@VRWardLaw.com
                                            (603) 569-9222



                                                1
            Case 1:20-cv-00706-JL Document 22 Filed 12/17/20 Page 2 of 2




                                            Patrick H. Peluso*
                                            ppeluso@woodrowpeluso.com
                                            Taylor T. Smith*
                                            tsmith@woodrowpeluso.com
                                            Woodrow & Peluso, LLC
                                            3900 E. Mexico Avenue, Suite 300
                                            Denver, CO 80210
                                            Phone: (720) 213-0676

                                            Attorneys for Plaintiffs
                                            *Pro Hac Vice




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above titled document

was served upon counsel of record by filing such papers via Court’s ECF system on December

17, 2020.

                                             /s/ Patrick H. Peluso
                                            Patrick H. Peluso




                                               2
